TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 29, 2018



                                     NO. 03-18-00159-CV


                                 Trent Alvon Smith, Appellant

                                               v.

            Gary Wright, Virginia Schafer, Jennifer Hamilton, Pam Pace, and
         Texas Department of Criminal Justice Health Services Division, Appellees


           APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
       DISMISSED FOR WANT OF JURISDICTION ON MOTION FOR REHEARING—
                       OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the orders signed by the district court on September 21, 2017. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.